FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                            VIVIAN LONG
                                                                                      Clerk

JAMES T. CAMPBELL
      Justice
                                       Seventh District of Texas                MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                     Potter County Courts Building                P. O. Box 9540
                                                                                    79105-9540
                                      501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                        Amarillo, Texas 79101-2449                  (806) 342-2650

                                     www.txcourts.gov/7thcoa.aspx

                                          August 19, 2015

 William R. McKinney                             James A. Farren
 Attorney at Law                                 Criminal District Attorney
 3505 Olsen Blvd. Suite 212                      2309 Russell Long Blvd., Suite 120
 Amarillo, TX 79109                              Canyon, TX 79015
 * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00246-CR, 07-15-00286-CR
          Trial Court Case Number: 17,917-A, 17,917-A

Style: Ricky Dan Allee v. The State of Texas

Dear Counsel:

      The following was filed in the captioned appeal as of Wednesday, August
19, 2015:

                     Clerk’s Record (1 volume for each appeal)

                                                       Very truly yours,
                                                       Vivian Long
                                                       VIVIAN LONG, CLERK

 xc:      Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
          Jo Carter (DELIVERED VIA E-MAIL)
          Dina Wall (DELIVERED VIA E-MAIL)